DETAILED ACTION
This action is responsive to communications filed on May 13, 2022. 
Claims 1, 3-10, and 12-20 are pending in the case. 
Claims 1, 10, and 19 are independent claims.

ALLOWABLE SUBJECT MATTER
	Claims 1, 3-10, and 12-20 are allowed.
	After a thorough search and examination of the prior art, the Examiner has found the claimed subject matter to be allowable. The following is an examiner’s statement for reasons for allowance:
Regarding claims 1, 10, and 19, the claimed invention is directed to a method, apparatus, and medium for automatically discovering medical knowledge. More specifically, the claimed invention includes obtaining one or more linking concepts having a semantic relation with a starting concept from a medical literature library, wherein the starting concept represents a disease, obtaining one or more target concepts having a semantic relation with the one or more linking concepts from the medical literature library, calculating an association degree of each of the one or more target concepts with respect to the starting concept, wherein the association degree indicates a probability that the target concept is able to cope with the starting concept, and sorting the one or more target concepts according to the calculated association degrees. Further, the claimed invention includes displaying the sorting of the concepts, wherein calculating the association degree of each of the one or more target concepts with respect to the starting concept comprises: for each of the one or more target concepts, determining a linking concept related to the target concept in the one or more linking concepts as a related linking concept. Further, the claimed invention includes calculating the association degree of the target concept with respect to the starting concept based on a first semantic relation between the related linking concept and the starting concept and a second semantic relation between the related linking concept and the target concept by using a pretrained Markov logic network, wherein the Markov logic network is composed of predefined predicates and logic formulas describing a logic relation among the predicates.
Relevant prior art of record includes Katukuri et al., US Patent Application Publication no. US 2009/0192954 (“Katukuri”). Katukuri teaches the biomedical field alone, discovery of cures for diseases (such as AIDS and Cancer) could potentially be rapidly expedited by utilizing embodiments of the present invention. Para. 0026. Further, hypotheses generation algorithms are executed based on the extracted semantic relationships and/or extracted entities. Para. 0045. Further, at which co-occurring concepts (or related entities, tokens) and association rules are computed. Para. 0099. Further, concepts A and Care considered to be similar if a number of conditions are satisfied, such as, for example: (1) the semantic types of the two concepts are the same or very similar; (2) the two concepts are frequently co-occurring; and/or (3) the two concepts should have a sufficient number of commonly associated concepts. Para. 0109. 
Katukuri, alone or in combination with other prior art of record, fails to teach or fairly suggest obtaining one or more linking concepts having a semantic relation with a starting concept from a medical literature library, wherein the starting concept represents a disease, obtaining one or more target concepts having a semantic relation with the one or more linking concepts from the medical literature library, calculating an association degree of each of the one or more target concepts with respect to the starting concept, wherein the association degree indicates a probability that the target concept is able to cope with the starting concept, and sorting the one or more target concepts according to the calculated association degrees, displaying the sorting of the concepts, wherein calculating the association degree of each of the one or more target concepts with respect to the starting concept comprises: for each of the one or more target concepts, determining a linking concept related to the target concept in the one or more linking concepts as a related linking concept, calculating the association degree of the target concept with respect to the starting concept based on a first semantic relation between the related linking concept and the starting concept and a second semantic relation between the related linking concept and the target concept by using a pretrained Markov logic network, wherein the Markov logic network is composed of predefined predicates and logic formulas describing a logic relation among the predicates.
Accordingly, the recited subject matter of claims 1, 10, and 19 is allowable.

Regarding claims 3-9, 12-18, and 20, these claims depend from claim(s) 1 and 10 and are thus allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following prior art is made of record and is considered pertinent to applicant’s disclosure:
Agarwal et al., US Patent no. US 10,346,751 (“Agarwal”);
Sheth et al., US Patent Application Publication no. US 2015/0046388 (“Sheth”);
Xun, Guangxu, et al. "Generating medical hypotheses based on evolutionary medical concepts." 2017 IEEE International Conference on Data Mining (ICDM). IEEE, 2017;
Hristovski, Dimitar, et al. "Combining semantic relations and DNA microarray data for novel hypotheses generation." Linking literature, information, and knowledge for biology. Springer, Berlin, Heidelberg, 2010. 53-61;
De Vine, Lance, et al. "Medical semantic similarity with a neural language model." Proceedings of the 23rd ACM international conference on conference on information and knowledge management. 2014.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176